Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1, at the beginning of each paragraph is correctly reciting for the first time the terms Step A), Step B), Step C), Step D), Step E), Step F) and Step G) using single parenthesis.  However, in lines 10, 13, 16, 19, and 22, as referring back to those initial steps then double parentheses need to be recited as follows:
 	as in lines 9-10, - - said cut metal sheet processed in Step (B) - -,
as in line 12-13, - - said cut metal sheet processed in Step (C) - -,
as in line 15-16, - - said cut metal sheet processed in Step (D) - -,
as in line 18-19, - - said cut metal sheet processed in Step (E) - -, and
as in line 21-22, - - said cut metal sheet processed in Step (E) - -.

Claim 2, line 2, the limitation “wherein is Step B)” should be amended to - - wherein in Step (B) - -.
Claim 3, line 2, the limitation “wherein is Step D)” should be amended to - - wherein in Step (D) - -.
Claim 4, line 2, the limitation “wherein is Step E)” should be amended to - - wherein in Step (E) - -.
in Step (F), said cut metal sheet processed in Step (E) is - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the shape" and “the desired” in line 4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the curvature required" in lines 13-14, 16-17, and 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plane" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the hitting surface" in lines 22-23 and 23-24.  There is insufficient antecedent basis for this limitation in the claim.


The term “about” in claims 2-5 before the temperature range is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5 are reciting a temperature range in a confusing manner as it includes tolerances and uses a relative term of “about” which would make even more confusing.   The examiner suggests the claims to be amended  to - - the mold is heated to a temperature in a range of 780°C to 840°C - - in claims 2-4 and - - the mold is then cooled down to a temperature in a range of 20°C to 30°C - - in claim 5.
Claim 2-5, recite the limitation of “pressurized to a pressure of 100Kg” which is incorrect as the unit for pressure is unit force per unit area while Kg is a unit of mass. As such, it is not clear if the claim is trying to recite a mass or pressure of 100 units.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20130067981A1) in view of Liang et al. (CN103386584A).
As applied to claim 1, Lo teaches a method for manufacturing a hitting panel for golf club head (abstract, lines 1-16, paragraph [0024]), comprising Step A) material preparing and cutting, which is to select a metal sheet for processing into a hitting panel and to cut out the shape of the desired hitting panel from said metal sheet (step S1, paragraph [0025], Figs. 1 and 2a); Step B) primary hot pressing, which is to place said cut metal sheet into a mold to be heated and pressurized, and then to mold out a concave and convex shape required for the hitting panel (step S2 which is combination of steps S21 and S22, paragraphs [0027], [0028] and [0031], Figs. 1 and 2b-c); Step C) planar milling, which is to take out said cut metal sheet processed in Step (B) from the mold and to place said cut metal sheet on a milling machine, and then to flat one side of said cut metal sheet by milling with a milling cutter (step S3, paragraph [0032], Figs. 1, 2d) and Step D) secondary hot pressing, which is to place said cut metal sheet
processed in Step (C) in a mold and to heat and pressurize the mold for molding out the
curvature required for the hitting panel (step S4/S41, paragraphs [0034]-[0036], Figs. 1 and 2e).  
However, Lo does not explicitly teach the Step E) third hot pressing, which is to place said cut metal sheet processed in Step (D) in a mold and to heat and pressurize the mold for molding out the curvature required for the hitting panel; Step F) cold pressing, which is to place said cut metal sheet processed in Step € into a mold and to 
processed in Step (F) on the milling machine and then to mill the plane and height of the hitting surface of said cut metal sheet according to the structural diagram of the hitting surface.
Liang et al. teach a method of manufacturing a golf club head wherein a preformed steel substrate is sequentially subjected to a rough-stage hot forging procedure, a middle-stage hot forging procedure, a fine-stage cold forging procedure and a ball striking surface cold pressing forming procedure, and an iron rod head is formed, wherein the shape forming of the iron rod head is carried out by a multistage progressive hot forging and cold forging combination technological means, the time from formation forging to cooling can be shortened, in addition, the shape and size of the formed iron rod head are stable, in addition, the grinding processing quantity of the rod head can be reduced, the weight of the final product of the completed iron rod head is precisely controlled, and further, the yield of the iron rod head is effectively improved (abstract, lines 1-11, paragraph [0058]).  Liang et al. teach that the preformed steel base material can be cut from a steel bar into a steel base material of a predetermined size, and then the cut steel base material is subjected to bending processing, wherein about 110 tons of steel material is applied with a  machine tool (paragraph [0066]).  The rough-stage hot forging is performed on the bent steel base material by means of hot forging to form a rough stock of the head of a predetermined shape using a pressure forming force of 700 to 850 tons (paragraph [0068]).  The middle-stage/intermediate hot forging could be a single-stage or two-stage hot forging process (paragraphs [0071] to rd hot press).   Liang et al. teach that that after the intermediate hot forging procedure is completed, fine grade cold forging is performed by cold forming to form a predetermined shape of the head using a press-forming force of 700-8—tons (paragraph [0084], which corresponds to the instant claim Step F, cold pressing). Liang et al. teach that subsequent to the grinding step the strike face is subjected to line groove stamping and forming step of the hitting surface by cold pressing means, which is to press and form the line groove on the hitting surface of the fine embryo of the club head by means of a press at room temperature using a force of 400 to 500 tons (paragraph [0090] to [0093], which corresponds to the instant claim Step G, strike face forming).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed step of third hot pressing, step of cold pressing and step of hitting surface formation into the method of Lo, as taught by Liang et al., as an effective means of using gradual forming steps without subjecting the hitting 

As applied to claims 2-4, the combination of Lo and Liang et al. teach the inventions cited.  Liang et al. further teach that the rough-stage hot forging means is combined with a die at a temperature of 830° to 880° C and a press forming of 700 to 850 tons.  In addition, the mid-stage hot forging in which the forging means in combination with the die is performed at temperature of 830° to 880° C and press forming force of 700 to 800 tons.    As such, depending on the type and thickness of the metal sheet the heating temperature for molding will vary.  Furthermore, the pressing force (pressure) and the duration of the pressing will depend on the specific type and size of the metal sheet.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ the claimed temperature, pressure and time in the method of Lo/Liang et al. based on the specific design requirement of the metal sheet and the appropriate mold used in the forming of the sheet.

As applied to claim 5, the combination of Lo and Liang et al. teach the inventions cited.  Liang et al. further teach that during the final cold forging process the cold forging means is combined with a die at room temperature with a press forming force of 700 to 800 tons (paragraph [0086]).  It is well known that room or ambient temperature is 25°C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ the claimed temperature, pressure and time in the method .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/
Primary Examiner, Art Unit 3726                                                                                                                                                                                             03/07/2022